Dear Mr. Wooden:
Your request for an Attorney General's opinion has been forwarded to me for research and reply.
Specifically, you ask:
  If our parish has a large reduction in assessed value, such as our largest taxpayer going out of business, would the assessor be mandated to declare it a reassessment year and furnish the taxing bodies with the necessary millage adjustment forms for them to adjust their millages?
The constitutional provisions which are applicable to your question are La.Const. of 1974 Art. 7, § 18(F), § 23(B) and § 23(C). These provisions are as follows:
 § 18. Ad Valorem Taxes
    (F) Reappraisal. All property subject to taxation shall be reappraised and valued in accordance with this Section, at intervals of not more than four years.
 § 23. Adjustment of Ad Valorem Tax Millages
    (B) Subsequent Adjustments. Except as otherwise permitted in this Section, the total amount of ad valorem taxes *Page 2 
collected by any taxing authority in the year in which the reappraisal and valuation provisions of Section 18, Paragraph (F) of this Article are implemented shall not be increased or decreased because of a reappraisal or valuation or increases or decreases in the homestead exemption above or below the total amount of ad valorem taxes collected by that taxing authority in the year preceding implementation of the reappraisal; and valuation. To accomplish this result, the provisions of millage adjustments relative to implementation of Section 18 and Section 20 of this Article, as set forth in Paragraph (A) of this Section shall be mandatory. Thereafter, following implementation of each subsequent reappraisal and valuation required by Paragraph (F) of Section 18 of this Article, the millages as fixed in each such implementation shall remain in effect unless changed as permitted by Paragraph (C) of this Section.
 (C) Increase Permitted. Nothing herein shall prohibit a taxing authority from collecting, in the year in which Sections 18 and 20 of this Article are implemented or in any subsequent year, a larger dollar amount of ad valorem taxes by (1) levying additional or increased millages as provided by law or (2) placing additional property on the tax rolls. Increases in the millage rate in excess of the rates established as provided by Paragraph (B) above but not in excess of the prior year's maximum authorized millage rate may be levied by two-thirds vote of the total membership of a taxing authority without further voter approval but only after a public hearing held in accordance with the open meetings law; however, in addition to any other requirements of the open meetings law, public notice of the time, place, and subject matter of such hearing shall be published on two separate days no less than thirty days before the public hearing. Such public notice shall be published in the official journal of the taxing authority, and another newspaper with a larger circulation within the taxing authority than the official journal of the taxing authority, if there is one.
According to Art. 7 § 18(F), property which is subject to taxationshall be reappraised and valued at intervals of not more than four years. Please note that "shall" means the reappraisal and valuation of property is mandatory and must occur at least every fourth year, but the reappraisal could also occur at any time.
Article 7, § 23(C) allows an increase in the millage rate which is not in excess of the prior year's authorized millage rate. This can be accomplished by a two-thirds vote of the total membership of a certain taxing authority without voter approval. The taxing authority is required to hold a public hearing in accordance with the open meetings law and after public notice of the time, place and subject matter of *Page 3 
the hearing is published on two separate days no less than thirty days before the public hearing.
With regard to the collection of additional taxes for your parish, this could be accomplished by reappraising property. Also, Art. 7, § 23(C) allows for additional property to be placed on the tax rolls or by levying additional or increased millages as provided by law. One way to levy additional millages is by the procedures described above which "roll forward" the prior year's maximum authorized millage rate. As stated before, two-thirds of the total membership of the taxing authority must vote on this after a public hearing. The only other way to levy additional taxes is for a taxing authority to adopt a proposal for additional taxes in accordance with applicable local and state laws and place this proposal before the voters for approval.
In summary, it is the opinion of this office that a reassessment year must occur every four years, but it may occur earlier. The only time the reappraisal is mandatory is if it has not been done recently and the end of the four year interval is approaching. Accordingly, the assessor is only mandated to reappraise property at least every four years but may reappraise property earlier than the four year interval. Additional property can be added to the tax rolls or the millage can be increased to the prior year's maximum authorized millage rate to generate more tax revenue. Also, a proposal may be submitted to your voters to approve a tax increase.
We trust your question has been answered. However, if you should need anything further, do not hesitate to contact this office.
  Very truly yours,
  JAMES D. "BUDDY" CALDWELL ATTORNEY GENERAL
  By: __________________________ FRANCES J. PITMAN ASSISTANT ATTORNEY GENERAL
  JDC:FJP:sc